Citation Nr: 1525696	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  The Veteran earned a Combat Infantry Badge and Bronze star during his service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted entitlement to PTSD and provided an initial 30 percent rating.  Entitlement to TDIU was denied.

Although the Veteran initially provided a notice of disagreement with the denial of entitlement to service connection for peripheral neuropathy, following the issuance of a Statement of the Case, the Veteran did not substantively appeal these issues.  The Veteran was granted entitlement to service connection for a lumbar spine disability in a June 2014 rating decision.

The issue of entitlement to service connection for a testicular mass has been raised by the record in a November 2011 submission of private treatment records exclusively related to the removal of a testicular mass, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ for additional development.  


REMAND

The Veteran was last afforded a VA examination in June 2012, roughly 3 years ago.  Since his examination, the Veteran's representative has provided statements listing symptoms that were not previously reported to the Veteran's private physician or during his VA examination.  As this may indicate that the Veteran has developed additional symptoms associated with his PTSD since 2012, the claim should be remanded for an updated VA examination.

The Veteran's claim for TDIU is inextricably intertwined with this ongoing increased PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The PTSD examiner should provide a statement regarding the Veteran's employability as related to the combined effect of his PTSD and his spine disability (all service-connected disabilities).  If additional examinations are required, they must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for a PTSD examination.  The examiner should review the virtual record in conjunction with interview and evaluation of the Veteran addressing the current severity of the Veteran's PTSD.

Additionally, the examiner must describe any functional impairment and the impact of the service connected PTSD on physical and sedentary employment.  

Finally, the examiner should address the impact, if any, that his PTSD in combination with his service-connected back disability has on his ability to secure and maintain substantially gainful employment.  

If additional VA examinations are required, they must be scheduled.  The examiner should provide a thorough rationale for any conclusions or opinions rendered.  

4.  Thereafter, the AMC/RO must readjudicate the issues based on all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


